Exhibit 10.9

PRE-NEGOTIATION AGREEMENT

This Pre-negotiation Agreement (this “Agreement”), dated as of this 19th day of
May, 2011, is among KFC Corporation, a Delaware corporation (“Franchisor”), and
Morgan’s Restaurants of Pennsylvania, Inc., Morgan’s Restaurants of Ohio, Inc.,
Morgan’s Restaurants of West Virginia, Inc., Morgan’s Foods of Missouri, Inc.,
Morgan’s Restaurants of New York, Inc., and Morgan Foods, Inc. (collectively,
the “Franchisee”).

WHEREAS, Franchisor and Franchisee executed certain Franchise Agreements
identified on Exhibit A hereto (the “Franchise Agreements”);

WHEREAS, the Franchise Agreements require the Franchisee to remodel the
restaurant facilities identified on Exhibit A (“Facilities”) by specified dates;

WHEREAS, the Franchisee has not been able to remodel certain of the Facilities
by the specified dates as required by the Franchise Agreements;

WHEREAS, the Franchisor issued formal written notices (“Notices”) to the
Franchisee confirming the Franchisee’s failure to timely remodel the Facilities
identified on Exhibit B; and

WHEREAS, Franchisee has requested, and Franchisor has agreed, to the
presentation and consideration of a restructuring proposal on the terms and
conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the promises and the representations,
warranties, covenants and agreements contained hereinafter set forth, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions.

(a) Capitalized terms used but not defined herein shall have the respective
meanings ascribed to them in the Franchise Agreements.

(b) “Affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person.



--------------------------------------------------------------------------------

ARTICLE II

STATUS OF FRANCHISE AGREEMENTS

2.1 Effect on the Franchise Agreements. Except as expressly provided in this
Agreement, all of the terms, conditions, restrictions and other provisions
contained in the Franchise Agreements shall remain in full force and effect.

2.2 Franchise Agreements Enforceable. Franchisee acknowledges and agrees that
each of its obligations, liabilities and duties under the Franchise Agreements
is and shall remain valid and enforceable against it to the extent and as
provided in the Franchise Agreements.

2.3 Notices of Failure To Timely Remodel. Franchisee acknowledges the fact that
it has not performed the remodels required by the Franchise Agreements and that
Franchisor delivered formal written notices memorializing the Franchisee’s
non-compliance. Those notices entitle Franchisor to exercise all Franchisor’s
rights and remedies under the Franchise Agreements or applicable law in
connection with the Franchisee’s non-compliance. No agreement exists documenting
a cure of the Franchisee’s non-compliance or otherwise modifying or amending its
remodeling obligations under the Franchise Agreements.

ARTICLE III

NEGOTIATIONS

3.1 Restructuring Proposal. Franchisee shall submit to Franchisor a written
restructuring plan (“Proposal”) within thirty (30) days of the date of this
Agreement (the “Proposal Deadline”). The Proposal shall consist of a detailed
written plan for how Franchisee will obtain the necessary capital (including
identifying all sources of capital funding) and otherwise restructure its
business to enable it to comply with the remodeling requirements set forth in
the Notices and meet Franchisee’s upgrading obligations for all Facilities under
the Franchise Agreements. The Proposal shall include, without limitation, the
following:

(a) Listing of all Facilities with: (i) cross reference between Franchisee and
Franchisor numbering conventions; and (ii) indication of fee and leased
properties;

(b) Store level P&L statements through April 30, 2011 or Franchisee’s equivalent
period end date;

(c) Updated (as of April 30, 2011) balance sheet for Franchisee’s businesses;

(d) Updated (as of April 30, 2011) accounts payable aging summary;

 

2



--------------------------------------------------------------------------------

(e) Aggregated income statements (including above store/G&A expenses) for
Franchisee’s:

(i) KFC business;

(ii) Single branded Taco Bell business; and

(iii) Total Franchisee business

(f) Detail supporting G&A structure of KFC, single branded Taco Bell and overall
Franchisee businesses.

(g) Detailed debt disclosure, including:

(i) Amount of debt by lender for all Franchisee businesses;

(ii) Amount of debt by line of business (e.g. KFC, Taco Bell, and any wholly
owned subsidiaries);

(iii) Amount of debt by store (for all brands – KFC, Taco Bell, etc.);

(iv) How each loan is collateralized (e.g., by land only, land and real
property, cross collateralization, etc.);

(v) Interest rate and indication of floating or fixed for each loan;

(vi) Maturity of each loan;

(vii) Monthly payment of each loan in aggregate;

(viii) Monthly payment of each loan by store; and

(ix) Loan covenant schedule, including: (A) calculation formula; (B) frequency
of calculation; and (C) an indication of whether required covenant levels are
part of any Loan Modification Agreement referenced in Franchisee’s 10-Q
disclosure.

(h) Cash flow model for last 2 years and for the next 5 years with the
following:

(i) Same store sales assumption by brand;

(ii) Inflation factor by food, labor, other;

(iii) Capex schedule with cost assumptions;

 

3



--------------------------------------------------------------------------------

(iv) Debt service coverage ratio;

(v) Fixed charge coverage ratio; and

(vi) Assumptions of any cost controlling outcomes (e.g., rent decreases
negotiated by Prime Locations).

(i) Sources of potential capital and anticipated terms;

(j) Up-to-date sale / leaseback candidate worksheet;

(k) Details of potential debt refinancing – assumptions on amortization, rate,
pro-forma monthly repayment amounts, securitization, etc.

(l) Copies of all agreements with brokers, marketing companies and other
consultants that Franchisee has engaged or intends to engage to assist in the
disposition of any Franchisee properties, buildings and other assets, such as
sale leaseback transactions; and

(m) Bi-weekly updates on capital funding efforts, including, but not limited to,
marketing reports, status of negotiations with potential purchasers and market
research.

3.2 Franchisee acknowledges that, as of the date of this Agreement, Franchisee
is current in all financial obligations required by the Franchise Agreements,
and that Franchisee must remain current on all financial obligations required
under the Franchise Agreements during the term of this Agreement. Franchisee’s
failure to remain current in such financial obligations shall be deemed a breach
of this Agreement, entitling the Franchisor to unilaterally and immediately
terminate this Agreement.

3.3 Franchisee shall execute a written release of liability, in the form of
Exhibit C attached hereto, granted in favor of Franchisor as of the date of the
Proposal.

3.4 Franchisee shall provide Franchisor with additional information as
reasonably requested by Franchisor.

3.5 No Prejudice from Discussions. Without liability for failing to do so,
Franchisor and Franchisee each plan to discuss various courses of action which
might be in their mutual interest, including, but not limited to, the Proposal.
All such discussions, meetings, negotiations and communications in connection
therewith relating to the Franchise Agreements and occurring either before or
after the date of this Agreement shall be privileged and without prejudice to
any party to this Agreement, and without exception, shall constitute settlement
negotiations which shall not be introduced or admissible as evidence in any
administrative, judicial or other proceeding without the express written consent
of all of the parties to this Agreement. No action or proceeding of any kind
(whether legal or equitable, whether based in tort, contract, or

 

4



--------------------------------------------------------------------------------

otherwise) may be brought by any of the parties to this Agreement against anyone
based upon or relating to the negotiations contemplated by this Agreement.

3.6 No Obligations to Negotiate. Franchisee acknowledges and agrees that
Franchisor does not have any obligation to accept any Proposal or to modify,
amend or enter into negotiations with respect to the Franchise Agreements. No
party is obligated to enter into or continue negotiations relating to the
Franchise Agreements, and any party, in its sole and absolute discretion, may
terminate negotiations at any time and for any reason if it so elects, without
notice or liability to any other party. Franchisee acknowledges that Franchisor
would not enter into any negotiations or otherwise consider the Proposal without
the parties entering into this Agreement.

3.7 Only Written Agreements and Amendments. The negotiations and discussions by
the parties may be lengthy and complex. While an agreement may be reached on one
or more issues which are part of the overall obligations of the Franchisee under
the Franchise Agreements that the parties are trying to resolve, the parties
agree that, except for the preliminary agreements contained in this Agreement,
none of the parties shall be bound by or rely upon any agreement on any issues
until (a) agreement is reached on all issues, and (b) the agreement on all
issues has been reduced to a written agreement, signed and delivered by an
authorized representative of each of the parties to this Agreement. Furthermore,
in order to avoid any confusion or misunderstanding, each of the parties agrees
that this Agreement may only be amended in a writing, signed by Franchisee and
Franchisor. Nothing in this Agreement shall be construed to impose any duty or
obligation whatsoever upon any party to negotiate or enter into a settlement or
agreement.

3.8 No Waivers or Estoppel. No negotiations or other action undertaken pursuant
to this Agreement shall constitute a waiver of any party’s rights under the
Franchise Agreements, except to the extent specifically stated in a written
agreement complying with the provisions of paragraph 3.7 of this Agreement.
Subject to Article VI of this Agreement, in addition, participation in
negotiations concerning the Franchise Agreement shall not restrict, inhibit or
estop any party from exercising any right, remedy or power available to such
party at any time (whether or not settlement negotiations are continuing)
including, but not limited to, all rights, remedies and powers granted under the
Franchise Agreements or otherwise available at law or in equity, or require any
delay in the exercise of any such, right, remedy or power. Franchisee also
agrees that no failure to exercise and no delay in exercising any rights,
remedies and powers under the Franchise Agreements or otherwise available at law
or in equity shall operate as a waiver of any such rights, remedies or powers.

ARTICLE IV

FRANCHISEE COOPERATION

4.1 Access to Information. Franchisee and Franchisor including their respective
agents and representatives, will cooperate in good faith to conduct physical
assessments, appraisals or other evaluations of the properties and assets, real

 

5



--------------------------------------------------------------------------------

or personal, utilized in connection with Franchisee’s performance under the
Franchise Agreements. In connection therewith, Franchisee shall permit
Franchisor, its agents and its representatives reasonable access to inspect and
review all such properties and assets and all books, records and information
relating thereto at all reasonable times and shall permit them to make copies of
all such books, records and information. Franchisee also agrees that it will
furnish Franchisor current, complete and accurate financial statements in a form
satisfactory to Franchisor.

ARTICLE V

FRANCHISEE REPRESENTATIONS AND WARRANTIES

5.1 Authority; Non-Contravention. Franchisee has the requisite corporate power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation by Franchisee of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action and no other
corporate proceedings on the part of Franchisee and no stockholder votes are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.

5.2 Business Not Viable Absent Franchise Agreements. Franchisee acknowledges
that its business is not viable absent the Franchise Agreements remaining in
effect.

5.3 Use of Counsel. Franchisee acknowledges and represents that it (i) has fully
and carefully read this Agreement prior to signing it, (ii) has been, or has had
the opportunity to be, advised by independent legal counsel of its own choice at
its own expense as to the legal effect and meaning of each of the terms and
conditions of this Agreement, and (iii) is signing and entering into this
Agreement as a free and voluntary act without duress or undue pressure or
influence of any kind or nature whatsoever and has not relied on any promises,
representations or warranties regarding the subject matter hereof other than
those set forth in this Agreement.

ARTICLE VI

FORBEARANCE

6.1 Forbearance. Subject to the terms of this Agreement, Franchisor agrees to
forbear from terminating the Franchise Agreements or commencing any judicial
proceedings to enforce the termination of the Franchise Agreements (to the
extent applicable) until the earlier to occur of (a) August 31, 2011, and
(b) the date upon which any of the Forbearance Conditions (as defined below) is
not satisfied by the date required.

6.2 Forbearance Conditions. For purposes of this Agreement, “Forbearance
Conditions” shall mean the requirement that each of the conditions set

 

6



--------------------------------------------------------------------------------

forth below shall be performed or satisfied, as and when required, TIME BEING OF
THE ESSENCE, in all respects:

(a) Franchisee shall timely and fully pay any and all amounts owing under the
Franchise Agreements, arising on and after the date of this Agreement.

(b) Franchisee shall not be in default of any of its obligations under this
Agreement or under the Franchise Agreements (except for the remodel obligations
relating to the Facilities listed in Exhibit B).

(c) Franchisee shall submit the Proposal within thirty (30) days of the date of
this Agreement.

(d) By July 31, 2011, Franchisee shall establish a remodel fund account
(“Account”) in a manner and form agreed to by Franchisor, but including the
following:

(i) The Account shall be established at a mutually agreed to financial
institution, separate from other financial accounts of Franchisee.

(ii) The Account shall be funded through a combination of (1) net proceeds,
after repayment of senior debt only, from the disbursements resulting from the
disposition of any property, building, equipment, and the like owned by
Franchisee through sale leaseback transactions, store closures, and sale of
property, (2) free cash flows after debt payments (the definition of “free cash
flow” must be mutually agreed to by the parties within thirty (30) days of the
date of this Agreement) and three (3) other funding services identified by
Franchisee;

(iii) Franchisee shall submit to Franchisor, in a format and manner agreed to by
Franchisor, weekly Account balance reconciliations, including up-to-date
reporting of any asset disbursements and free cash flow calculation;

(iv) Franchisee may only withdraw funds from the Account in accordance with
specific terms, conditions and restrictions (“Account Agreement”) mutually
agreed to by the parties within thirty (30) days of the date of this Agreement.

(v) Franchisee shall use Account funds for the sole purpose of remodeling and
upgrading the Facilities in accordance with the Franchise Agreements; and

(vi) The amount of the initial deposit into the Account must be agreed to by the
parties by August 31, 2011, as an integral part of the Remodel Agreement, and be
funded from Franchisee’s existing cash balances and proceeds from its proposed
restructuring deals.

 

7



--------------------------------------------------------------------------------

(e) By July 31, 2011, Franchisee shall submit to KFCC for its approval: (i) a
schedule for remodeling, relocating or rebuilding (based on the required scope
of work determined by Franchisor) (collectively “Remodel” or “Remodeling”) all
of the Facilities listed in Exhibit A, and (ii) a list of specific Facilities
that Franchisee commits to Remodel in 2011-2012 (based on the required scope of
work determined by Franchisor), including the start and completion dates for
each Facility, and any anticipated Facility closures in 2011-2012, and
(iii) sources of funding for the remodeling for 2011-2012.

(f) By August 31, 2011, the parties must finalize and execute a comprehensive
agreement (“Remodel Agreement”) acceptable to Franchisor that addresses
Remodeling commitments for all of the Facilities listed in Exhibit A, including
the number and scope of each Remodel action to be undertaken by Franchisee, any
anticipated Facility closures, and the required funding for the Account during
each year of the Remodel Agreement.

(g) Franchisee shall not commence any judicial proceedings against or involving
Franchisor, including arbitration or mediation proceedings, or formal or
informal proceedings for the dissolution or rehabilitation of Franchisee.

(h) Franchisee shall be in compliance with the Franchise Agreements on and after
the date of this Agreement, except with respect to the matters listed on Exhibit
D.

6.3 Upon completion of the Forbearance Conditions above, Franchisor will rescind
the Notices of non-compliance issued to Franchisee.

ARTICLE VII

CONFIDENTIALITY

Franchisee and its present and prospective affiliates, and its and their
respective directors, officers, employees, agents or advisors (including,
without limitation, attorneys, accountants, consultants, financial advisors and
equity holders) (collectively, “Representatives”), agree to treat, with the
utmost strictest confidence, and not to disclose in any manner whatsoever, in
whole or in part, the terms of this Agreement, the fact that this Agreement
exists, the negotiations and discussions leading up to this Agreement, and any
other information relating to this Agreement (collectively, the “Confidential
Information”). The Confidential Information shall not, without the prior written
consent of Franchisor, be disclosed to any person or entity other than
Franchisee’s Representatives who need to know such information for the purpose
of providing legal or financial advice to the Franchisee (and in those instances
only to the extent justifiable by that need), who are informed by Franchisee of
the confidential nature of the Confidential Information and who are provided
with a copy of this Article VII and agree to be bound by the terms hereof.
Notwithstanding the foregoing, Franchisee and its representatives shall not,
under any circumstances, disclose the Confidential Information to any other
franchisee of Franchisor or franchisees of any affiliates of Franchisor. In any
event,

 

8



--------------------------------------------------------------------------------

Franchisee shall be responsible for any breach of this Agreement by any of
Franchisee’s Representatives for prohibited or unauthorized disclosure or use of
the Confidential Information, and Franchisee agrees, at its sole expense, to
take all reasonable measures to restrain its Representatives from prohibited or
unauthorized disclosure or use of the Confidential Information. In the event
that Franchisee or its Representatives are requested pursuant to, or required
by, applicable law or regulation or by legal process to disclose any
Confidential Information, Franchisee agrees that it will provide Franchisor with
prompt written notice (and copies, if applicable) of such request or requirement
in order to enable Franchisor to seek an appropriate protective order or other
remedy, to consult with Franchisee with respect to Franchisor taking steps to
resist or narrow the scope of such request or legal process, or to waive
compliance, in whole or in part, with the terms of this Article VII of the
Agreement. In any such event, Franchisee and its Representatives agree to
(i) furnish only that portion of the Confidential Information for which
Franchisor has waived compliance or for which Franchisee is advised by counsel
is legally required to be furnished and (ii) use their reasonable best efforts
to ensure that all Confidential Information and other information that is so
disclosed will be accorded confidential treatment. Immediately upon termination
of this Agreement, or at any time upon the request of Franchisor, Franchisee and
its Representatives shall promptly deliver to Franchisor all written material
containing or reflecting any Confidential Information (including all copies,
extracts or other reproductions in whole or in part) and agree to destroy all
documents, memoranda, notes and other writings whatsoever (including all copies,
extracts or other reproductions in whole or in part) prepared by Franchisee or
its Representatives based on the Confidential Information. Upon the written
request of Franchisor, Franchisee shall certify in writing to Franchisor
Franchisee’s destruction of such documents, memoranda, notes and other writings.
Notwithstanding the return or destruction of the Confidential Information,
Franchisee and its Representatives will continue to be bound by the obligations
imposed by this Article VII. It is further understood and agreed that money
damages would not be a sufficient remedy for any breach of this Agreement by
Franchisee or its Representatives, and that Franchisor would be entitled to
specific performance and injunctive or other equitable relief as a remedy for
any such breach. Such remedy shall not be deemed to be the exclusive remedy for
Franchisee’s or its Representatives’ breach of this Agreement, but shall be in
addition to all other remedies available at law or equity to Franchisor.
Franchisee shall be responsible to pay or reimburse Franchisor for any costs and
expenses (including reasonable attorney’s fees and costs) incurred by Franchisor
in connection with the enforcement of this Article VII if it is determined that
Franchisee or its Representatives has breached this Article VII; provided,
however the parties agree that nothing in this Article VII shall be interpreted
to restrain Franchisee from making disclosures required of it by law or
regulation as an SEC reporting company.

ARTICLE VIII

RELEASE

 

9



--------------------------------------------------------------------------------

7.1 Release. Franchisee, on behalf of itself and each of its Affiliates, hereby
releases and forever discharges Franchisor and each of its past, present and
future Representatives, Affiliates, members, controlling persons, subsidiaries,
successors and assigns (individually, a “Releasee” and collectively,
“Releasees”) from any and all claims, demands, proceedings, causes of action,
suits, liens, losses, costs, expenses, orders, obligations, contracts, debts and
liabilities of any kind, character or nature whatsoever, whether known or
unknown, suspected or unsuspected, asserted or unasserted, fixed or contingent,
both at law and in equity, that Franchisee or any of its Affiliates now has, has
ever had, or may hereafter have arising contemporaneously with or prior to the
date of this Agreement or on account of or arising out of any matter, cause or
event occurring contemporaneously with or prior to the date of this Agreement;
provided, however, that nothing contained herein shall operate to release any
obligations of the Franchisor arising under the Franchise Agreements after the
date of this Agreement. Franchisee hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against any
Releasee, based upon any matter purported to be released hereby.

7.2 Indemnification. Without in any way limiting any of the rights and remedies
otherwise available to any Releasee, Franchisee shall indemnify and hold
harmless each Releasee from and against all loss, liability, claim, damage
(including incidental and consequential damages) or expense (including costs of
investigation and defense and reasonable attorney’s fees) whether or not
involving third party claims, arising directly or indirectly from or in
connection with (i) the assertion by or on behalf of Franchisee or any of its
Affiliates of any claim or other matter purported to be released pursuant to
this Article VIII and (ii) the assertion by any third party of any claim or
demand against any Releasee which claim or demand arises directly or indirectly
from, or in connection with, any assertion by or on behalf of Franchisee or any
of its Affiliates against such third party of any claims or other matters
purported to be released pursuant to this Article VIII, or arises directly or
indirectly from or in connection with any Default, any default under this
Agreement, or any other obligation of Franchisee or its Affiliates.

7.3 Waiver of Unknown Claims. Franchisee hereby expressly waives all rights
afforded by Section 1542 of the Civil Code of California or any statute or
common law principle of similar effect in any jurisdiction with respect to the
Releasees (collectively, “Section 1542”). Section 1542 of the Civil Code of
California states as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

10



--------------------------------------------------------------------------------

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, Franchisee expressly waives and
relinquishes any rights and benefits that it may have under Section 1542.
Franchisee understands and agrees that the release contained in this Article V
is intended to include all claims, if any, which Franchisee may have and which
Franchisee does not now know or suspect to exist in its favor against the
Releasees and that this release extinguishes those claims. Franchisee represents
and warrants to the Releasees that it has been advised by its attorney of the
effect and import of the provisions of Section 1542, and that Franchisee has not
assigned or otherwise transferred or subrogated any interest in any claims,
demands or causes of action that are the subject of this release. Franchisee
agrees to indemnify, defend and hold the Releasees harmless for any liability,
loss, claims, demands, damages, costs, expenses or attorneys’ fees incurred as a
result of any person or entity asserting such assignment, transfer or
subrogation. Franchisee further agrees that in the event of litigation relating
to the subject matter of this release contained in Article VIII, each Releasee
shall be entitled to reasonable attorneys’ fees and costs if it is the
prevailing party in such litigation.

ARTICLE VIII

GENERAL PROVISIONS

8.1 Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of either party), spouses, heirs, executors and personal and legal
representatives.

8.2 Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law.

8.3 Survival. The provisions of Articles VII and VIII shall remain in full force
and effect and shall survive any termination of this Agreement.

8.4 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt) or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

 

11



--------------------------------------------------------------------------------

Franchisor:

KFC Corporation

1441 Gardiner Lane

Louisville, KY 40213

Attention: General Counsel, KFCC

Facsimile: (502) 874-2198

Franchisee:

Morgan Foods, Inc.

4829 Galaxy Parkway

Cleveland, OH 44128-5955

Attention: Jim Liguori

Facsimile: (216) 359-2105

8.5 Section Headings. The headings of sections in this Agreement are provided
for convenience only and will not affect its construction or interpretation.

8.6 Certain Interpretive Matters. No provision of this Agreement shall be
interpreted in favor of, or against, either of the parties hereto by reason of
the extent to which any such party or its counsel participated in the drafting
thereof or by reason of the extent to which any such provision is inconsistent
with any prior draft hereof or thereof.

8.7 Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Kentucky without regard to conflicts of laws principles.

8.8 Consent to Personal Jurisdiction in Kentucky. As further consideration for
Franchisor’s agreement to enter into this Agreement, Franchisee consents to the
non-exclusive jurisdiction of the courts in the Commonwealth of Kentucky and
consents to personal jurisdiction in Kentucky for all purposes.

8.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. Delivery of a signed counterpart by facsimile transmission will
constitute a party’s due execution and delivery of this Agreement.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

KFC CORPORATION By:  

/s/ Cathy Tang

Name:   CATHY TANG Title:   CHIEF LEGAL OFFICER   KFC CORPORATION Morgan Foods,
Inc. By:  

/s/ James J. Liguori

Name:   James J. Liguori Title:   President & Chief Operating Officer Morgan’s
Restaurants of Pennsylvania, Inc. By:  

/s/ James J. Liguori

Name:   James J. Liguori Title:   President & Chief Operating Officer Morgan’s
Restaurants of Ohio, Inc. By:  

/s/ James J. Liguori

Name:   James J. Liguori Title:   President & Chief Operating Officer Morgan’s
Restaurants of West Virginia, Inc. By:  

/s/ James J. Liguori

Name:   James J. Liguori Title:   President & Chief Operating Officer Morgan’s
Foods of Missouri, Inc. By:  

/s/ James J. Liguori

Name:   James J. Liguori Title:   President & Chief Operating Officer

 

13



--------------------------------------------------------------------------------

Morgan’s Restaurants of New York, Inc. By:  

/s/ James J. Liguori

Name:   James J. Liguori Title:   President & Chief Operating Officer

 

14



--------------------------------------------------------------------------------

EXHIBIT A

 

STORE

#

  

STREET ADDRESS

  

CITY, STATE

   Date of
Franchise
Agreement

L125-005

   825 EAST STATE STREET    ALLIANCE, OH    6/13/1997

L125-006

   3445 ELM ROAD    WARREN, OH    6/13/1997

L125-008

   4673 WILLIAM FLYNN HIGHWAY    ALLISON PARK, PA    6/13/1997

L125-018

   100 S. HERMITAGE RD.    HERMITAGE, PA    6/13/1997

L125-024

   156 NORTH LINCOLN AVE.    SALEM, OH    6/13/1997

L125-038

   4015 MAIN ST.    WEIRTON, WV    6/13/1997

L125-051

   5684 WARREN-YOUNGSTOWN RD.    NILES, OH    6/13/1997

L125-055

   3299 CANFIELD RD.    YOUNGSTOWN, OH    6/13/1997

L125-056

   4187 SUNSET BLVD.    STEUBENVILLE, OH    6/13/1997

L125-064

   4642 MAHONING AVE.    YOUNGSTOWN, OH    6/13/1997

L125-082

   4400 WILLIAM PENN HIGHWAY    MURRYSVILLE, PA    6/13/1997

L125-086

   212 NEW CASTLE ROAD    BUTLER, PA    6/13/1997

L125-101

   9390 ROUTE 30    IRWIN, PA    6/13/1997

L125-114

   3517 SOUTH GRAND    ST. LOUIS, MO    6/11/1997

L125-117

   1510 JOHNSON ROAD    GRANITE CITY, IL    6/11/1997

L125-124

   5020 DELMAR    ST. LOUIS, MO    6/11/1997

L125-125

   10557 PAGE    ST. LOUIS, MO    6/11/1997

L125-129

   590 LATROBE THIRTY PLAZA    LATROBE, PA    6/13/1997

L125-130

   865 ROSTRAVER RD.    BELLE VERNON, PA    6/13/1997

L125-134

   975 E. PITTSBURGH ST.    GREENSBURG, PA    7/11/1997

L125-135

   50 MILLER LANE    WAYNESBURG, PA    6/13/1997

L125-136

   109 CAVASINA DR.    CANONSBURG, PA    6/13/1997

L125-137

   2656 W. 12TH STREET    ERIE, PA    7/28/1997

L125-138

   4410 BUFFALO RD.    ERIE, PA    7/28/1997

L125-139

   3100 N.RIDGE RD., EAST    ASHTABULA, OH    7/28/1997

L125-141

   6636 SOUTH AVE.    YOUNGSTOWN, OH    9/9/1998

L125-144

   219 N. FLORISSANT    FERGUSON, MO    6/16/1997

L125-147

   15644 ST. RT 170    CALCUTTA, OH    5/4/1999

L125-148

   5933 PEACH STREET    ERIE, PA    11/6/1997

L125-149

   1116 PARADE ST.    ERIE, PA    9/23/1997

L125-152

   1098-A WASHINGTON AVENUE    BRIDGEVILLE, PA    7/13/1999

L125-153

   120 MURTLAND AVENUE    WASHINGTON, PA    7/13/1999

L125-156

   222 WEST 8TH AVENUE    HOMESTEAD, PA    7/13/1999

L125-157

   804 W. VIEW PARK DRIVE    WEST VIEW, PA    7/13/1999

L125-158

   640 LONGRUN ROAD    MCKEESPORT, PA    7/13/1999

L125-159

   278 YOST BLVD.    PITTSBURGH, PA    7/13/1999

L125-160

   6190 STEUBENVILLE PIKE    MCKEESROCK, PA    7/13/1999

L125-161

   509 PENN AVENUE    PITTSBURGH, PA    7/13/1999

L125-162

   9797 MCKNIGHT RD.    PITTSBURGH, PA    7/13/1999

 

15



--------------------------------------------------------------------------------

L125-163

   5130 CLAIRTON BLVD.    PITTSBURGH, PA    7/13/1999

L125-164

   6901 UNIVERSITY BLVD.    MOON TOWNSHIP, PA    7/13/1999

L125-165

   4915 BAUM BLVD.    PITTSBURGH, PA    7/13/1999

L125-167

   1 LANDINGS DRIVE    PITTSBURGH, PA    7/13/1999

L125-168

   740 LYSLE BLVD.    MCKEESPORT, PA    7/13/1999

L125-169

   1100 BROWNSVILLE RD.    PITTSBURGH, PA    7/13/1999

L125-170

   3770 PENN HIGHWAY    MONROEVILLE, PA    7/13/1999

L125-171

   4306 OHIO RIVER BLVD.    PITTSBURGH, PA    7/13/1999

L125-172

   2500 WASHINGTON BLVD.    BELPRE, OH    7/13/1999

L125-173

   401 GREENE STREET    MARIETTA, OH    7/13/1999

L125-175

   207 MARSHALL STREET    BENWOOD, WV    7/13/1999

L125-176

   122 N. LAFAYETTE AVENUE    MOUNDSVILLE, WV    7/13/1999

L125-177

   120 ZANE STREET    WHEELING, WV    7/13/1999

L125-178

   930 SEVENTH STREET    PARKERSBURG, WV    7/13/1999

L125-179

   2604 OHIO AVENUE    PARKERSBURG, WV    7/13/1999

L125-180

   HIGHWAY 32, ROUTE 67    FARMINGTON, MO    7/13/1999

L125-181

   #3 CHAT ROAD    LEADINGTON, MO    7/13/1999

L125-186

   9955 WATSON ROAD    ST. LOUIS, MO    7/13/1999

L125-187

   15493 MANCHESTER ROAD    BALLWIN, MO    7/13/1999

L125-188

   210 RODI ROAD    PITTSBURGH, PA    8/10/1999

L125-189

   101 S. WEIDMAN ROAD    MANCHESTER, MO    9/7/1999

L125-190

   1031 PAXTON DRIVE    BETHEL PARK, PA    10/21/1999

L125-192

   45 FOSTER AVENUE    CRAFTON, PA    12/7/1999

L125-193

   270 E. FAIRMOUNT AVE.    LAKEWOOD, NY    9/24/1999

L125-194

   210 N. STATE ROUTE 2    NEW MARTINSVILLE, WV    12/7/1999

L125-195

   14 HILLTOP PLAZA    KITTANNING, PA    12/7/1999

L125-197

   2666 CONSTITUTION BLVD.    BEAVER FALLS, PA    3/27/2000

L125-207

   2407 WILMINGTON ROAD    NEW CASTLE, PA    6/21/2004

L125-209

   3717 BELMONT AVE.    YOUNGSTOWN, OH    6/13/1997

 

16



--------------------------------------------------------------------------------

EXHIBIT B

 

STORE #

  

STREET ADDRESS

  

CITY, STATE

   Date of
Franchise
Agreement

L125-152

   1098-A WASHINGTON AVENUE    BRIDGEVILLE, PA    7/13/1999

L125-153

   120 MURTLAND AVENUE    WASHINGTON, PA    7/13/1999

L125-156

   222 WEST 8TH AVENUE    HOMESTEAD, PA    7/13/1999

L125-159

   278 YOST BLVD.    PITTSBURGH, PA    7/13/1999

L125-161

   509 PENN AVENUE    PITTSBURGH, PA    7/13/1999

L125-163

   5130 CLAIRTON BLVD.    PITTSBURGH, PA    7/13/1999

L125-167

   1 LANDINGS DRIVE    PITTSBURGH, PA    7/13/1999

L125-168

   740 LYSLE BLVD.    MCKEESPORT, PA    7/13/1999

L125-169

   1100 BROWNSVILLE RD.    PITTSBURGH, PA    7/13/1999

L125-172

   2500 WASHINGTON BLVD.    BELPRE, OH    7/13/1999

L125-178

   930 SEVENTH STREET    PARKERSBURG, WV    7/13/1999

L125-190

   1031 PAXTON DRIVE    BETHEL PARK, PA    10/21/1999

L125-192

   45 FOSTER AVENUE    CRAFTON, PA    12/7/1999

 

17



--------------------------------------------------------------------------------

Exhibit C

GENERAL RELEASE

                                         , a                      corporation,
on behalf of itself and each of its present and prospective affiliates, members,
subsidiaries, successors and assigns and its and their respective directors,
officers, employees, agents or advisors (including, without limitation,
attorneys, accountants, consultants, financial advisors and equity holders)
(collectively “Franchisee”) hereby releases and forever discharges KFC
Corporation and each of its past, present and future directors, officers,
employees, agents or advisors, affiliates, members, controlling persons,
subsidiaries, successors and assigns (individually, a “Releasee” and
collectively, “Releasees”) from any and all claims, demands, proceedings, causes
of action, suits, liens, losses, costs, expenses, orders, obligations,
contracts, debts and liabilities of any kind, character or nature whatsoever,
whether known or unknown, suspected or unsuspected, asserted or unasserted,
fixed or contingent, both at law and in equity, that Franchisee now has, has
ever had, or may hereafter have arising contemporaneously with or prior to the
date of this General Release or on account of or arising out of any matter,
cause or event occurring contemporaneously with or prior to the date of this
General Release. Franchisee hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against any
Releasee, based upon any matter purported to be released hereby.

Signed this              day of                     , 201    .

 

Morgan Foods, Inc. By:  

 

Name: Title: Morgan’s Restaurants of Pennsylvania, Inc. By:  

 

Name: Title: Morgan’s Restaurants of Ohio, Inc. By:  

 

Name: Title:

 

18



--------------------------------------------------------------------------------

Morgan’s Restaurants of West Virginia, Inc. By:  

 

Name: Title: Morgan’s Foods of Missouri, Inc. By:  

 

Name: Title: Morgan’s Restaurants of New York, Inc. By:  

 

Name: Title:

 

19



--------------------------------------------------------------------------------

Exhibit D

INTENIONALLY LEFT BLANK

 

20